Citation Nr: 0527672	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  04-26 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for residuals of a left 
knee fracture.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1955 to January 
1959.  This matter comes properly before the Board of 
Veterans' Appeals (Board) on appeal from a December 2002 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office in Cleveland, Ohio (RO).

The Board observes that the veteran did not file a claim of 
entitlement to service connection for cysts of the left hand.  
Nevertheless, the RO inferred such a claim from the veteran's 
private medical records.  The RO denied service connection 
for cysts of the left hand by the aforementioned December 
2002 rating decision.  In the veteran's notice of 
disagreement received in December 2003, he stated, "I do not 
believe & never have believed that the cysts are associated 
with or stem from a service related disease or sickness."  
Again, nevertheless, the RO issued a statement of the case as 
to the issue of the cysts of the left hand.  Upon filing the 
veteran's June 2004 substantive appeal, he stated, "The 
cysts on my left hand did not occur until long after I was 
discharged from military service, so probably not caused by 
anything during military service."  As the veteran did not 
file a claim of entitlement to service connection for cysts 
of the left hand, did not file a notice of disagreement as to 
the denial of the claim, and did not submit a substantive 
appeal as to the issue, the Board considers the issue of 
entitlement to service connection for cysts of the left hand 
withdrawn.  See 38 C.F.R. §§ 20.201, 20.202, 20.204 (2004).

However, although the veteran specifically listed on his June 
2004 substantive appeal the issues of hemorrhoids and a left 
knee condition as his only issues on appeal, he continued to 
discuss the issue of entitlement to service connection for 
hearing loss by asserting that he experienced and had 
treatment for ear conditions while in service.  Additionally, 
the veteran's representative submitted an August 2005 
informal hearing presentation maintaining that the issue of 
hearing loss is properly on appeal.  Consequently, the Board 
accepts the June 2004 substantive appeal as to the issue of 
entitlement to service connection for bilateral hearing loss.  
See 38 C.F.R. § 20.202.

The issue of entitlement to service connection for bilateral 
hearing loss will be discussed in the Remand section of this 
decision.  This appeal is remanded, in part, to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
diagnosis of hemorrhoids, and there is no medical evidence 
linking the prior diagnosis of hemorrhoids to the veteran's 
military service.

2.  The medical evidence of record does not show a current 
diagnosis of any left knee disability.


CONCLUSIONS OF LAW

1.  Hemorrhoids were not incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).

2.  Residuals of a left knee fracture were not incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); see also Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  In this case, VA notified the appellant by 
letters dated in February 2002 and May 2002 that VA would 
obtain all service personnel and service medical records, VA 
medical records, and any other medical records about which 
the appellant notified them.  The appellant was advised that 
it was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records on his behalf.  
The duty to notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Quartuccio, 16 Vet. App. 183.

The RO's 2002 letters did not specifically tell the claimant 
to provide any relevant evidence in his possession.  However, 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claims.  There is no allegation 
from the claimant that he has any evidence in his possession 
that is needed for a full and fair adjudication of these 
claims.  When considering the notification letters, the 
rating decision on appeal, the statement of the case (SOC), 
and the supplemental SOC (SSOCs), as a whole, the Board finds 
that he was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to these claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
treatment and examination records have been associated with 
the claims file.  There is no indication that other Federal 
department or agency records exist that should be requested.  
The veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement of the case what evidence had been received.  
There is no indication that any pertinent evidence was not 
received.  Thus, VA's duty to assist has been fulfilled.

The Board notes that the veteran has requested VA provide him 
an examination for his left knee. On a service connection 
claim, the duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4)(i).  An examination or opinion is necessary if 
the evidence of record:  (A) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; (B) establishes that the 
claimant suffered an event, injury or disease in service; and 
(C) indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  Id.  

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran has a knee 
disability related to his military service is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See, e.g., Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the 
Secretary's obligations under section 5103A to provide a 
claimant with a medical examination or to obtain a medical 
opinion is triggered if the evidence of record demonstrates 
"some casual connection between his disability and his 
military service").  Because there is no reasonable 
possibility that a medical opinion would aid in 
substantiating the appellant's claim, there is no point in 
obtaining such an opinion on the knee claim.  

Concerning the hemorrhoids claim, there is no evidence that 
the veteran "suffered an event, injury or disease in 
service" is his own lay statements.  In such a cse, VA is 
not obligated, pursuant to 5103A(d), to provide an appellant 
with a medical nexus opinion.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
veteran's claim because there was no evidence, other than his 
own lay assertion, that " 'reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  See also Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 
3.159(c)(4)(i) is not in conflict with section 5103A(d) and 
evidence of record "establishing that the veteran suffered 
an event, injury, or disease in service," is required to 
trigger VA's duties pursuant to section 5103A(d)).  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, as there is no evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Service connection may be granted for any disability 
resulting from injury incurred or disease contracted in the 
line of duty, or for aggravation in service of a pre-existing 
injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection may also be warranted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d). 

In order to prevail on the merits of a claim for service 
connection, three elements must be present:  (1) medical 
evidence of a current disability; (2) medical evidence or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of an injury or disease; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he incurred certain injuries during 
service or that he experienced certain symptoms such as pain.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

The Board has reviewed the evidence in the veteran's claims 
file, which consists of his contentions, service medical 
records from March 1955 to December 1958, private medical 
records from March 1980 to December 1996, and VA medical 
records from May 2001 to January 2002, and examination 
reports from July 2002.

Service connection for hemorrhoids.

In this case, a review of service medical records reveals no 
in-service occasion in which the veteran sought treatment for 
hemorrhoids.  Physical examination was normal in all 
pertinent respects upon his separation from service.  
Therefore, incurrence of a chronic hemorrhoid disorder in 
service is not factually shown.  

As for whether the veteran currently has the claimed 
condition, there is no such evidence.  However, there are 
medical records from 1996 and 1997 showing diagnosis of 
hemorrhoids.  For the sake of argument, the Board will accept 
these records as sufficient evidence of current disability.

Review of post-service medical evidence reveals a diagnosis 
of hemorrhoids in 1996.  At that time, the veteran did relay 
a 41-year history of hemorrhoids, which would place it during 
his period of active service.  However, there is no medical 
evidence showing the presence of hemorrhoids until 
approximately 37 years after the veteran's separation from 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service].  More importantly, 
there is no medical opinion linking the veteran's hemorrhoids 
to service.  Without in-service evidence of the veteran's 
hemorrhoids and a competent medical opinion linking the 
hemorrhoids to in-service evidence of treatment for 
hemorrhoids, the benefit sought on appeal cannot be granted.  
 The claim must be denied.

Service connection for residuals of a left knee fracture.

In this case, a review of service medical records reveals 
that there was one occasion in service when the veteran 
sought treatment for "[water] on the [left] knee."  
However, there was no confirmed diagnosis of a left knee 
condition at that time.  Physical examination was normal in 
all pertinent respects upon his separation from service.  
Therefore, incurrence of a chronic left knee disorder in 
service is not factually shown.  
  
A review of post-service medical evidence reveals no 
complaints of, treatment for, or diagnosis of a left knee 
condition.  The veteran filed a claim for fracture of the 
left knee, but there is no medical evidence showing such a 
fracture has ever occurred.  The veteran reports continuity 
of symptoms concerning his left knee ever since an in-service 
injury, but review of the private medical records covering a 
significant time period do not show that he ever complained 
about knee pain or related a past medical history of knee 
injury or problems.  

The veteran complains of knee pain.  However, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom. Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  None of 
the post-service medical records reflect complaints or 
diagnosis concerning a knee disorder.  Accordingly, the left 
knee claim is denied as the evidence fails to establish the 
veteran has the claimed condition.

Finally, in reaching the above decisions, the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hemorrhoids is denied.

Service connection for residuals of a left knee fracture is 
denied.


REMAND

Notwithstanding the efforts undertaken to prepare the hearing 
loss claim for appellate review, the Board finds that a 
remand is in order.

The veteran claims that he has a current bilateral hearing 
loss that is the result of noise exposure from construction 
duties, and from numerous ear infections and other ear 
conditions for which he was treated while in service.  
Service medical records show that the veteran's hearing was 
"15/15" by whispered voice testing upon entering service.  
The veteran sought treatment for otitis media, otitis 
externa, and ear infections while in service.  Further, 
service medical records show that the veteran was diagnosed 
with "slight hearing loss [right] ear" in March 1956, after 
approximately one year of active duty.  The in-service 
examiner at that time stated, "conductive hearing loss 
probably due to old infection."

VA audiograms conducted in May 2001 and January 2002 confirm 
that the veteran was diagnosed with "mixed hearing loss 
[right] and sensorineural hearing loss [left]."  These 
audiological examination reports do not offer an opinion as 
to the etiology of the veteran's bilateral hearing loss.  A 
nexus opinion is required.  See Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004). 

Accordingly, this claim is remanded for the following 
actions:

1.  Tell the veteran to submit to VA 
copies of any evidence in his possession 
relevant to his hearing loss claim.

2.  The veteran's entire claims file 
should be made available and reviewed by 
an appropriate VA examiner, and a nexus 
opinion offered regarding the etiology 
and onset of the veteran's bilateral 
hearing loss.  The examiner must state 
whether any diagnosed hearing loss is at 
least as likely as not related to the 
veteran's military service or to any 
incident therein, to include as due to 
noise exposure and/or infection(s).

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide a 
complete rationale for any opinion 
provided.

If the examiner determines that an 
examination is necessary to form a nexus 
opinion, one shall be conducted.  

3.  After completing the above action, and 
any other development as may be indicated, 
the claim should be readjudicated.  If the 
claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
takes this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).

	                     
______________________________________________
	MICHELLE KANE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


